565 F.2d 355
78-1 USTC  P 13,223
Herbert H. LAND, Jr., and John Edgar Land, Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 77-2163

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Jan. 3, 1978.
C. McVea Oliver, Monroe, La., for plaintiffs-appellants.
Edward L. Shaheen, U. S. Atty., Ann Belanger, Durney, Atty., Shreveport, La., Gilbert E. Andrews, Act.  Chief, App. Section, M. Carr Ferguson, Asst. Atty. Gen., Anthony Ilardi, Jr., Atty., U. S. Dept. of Justice, Washington, D. C., for defendant-appellee.
Appeal from the United States District Court for the Western District of Louisiana.
Before THORNBERRY, RONEY and HILL, Circuit Judges.
PER CURIAM:


1
In this federal estate tax dispute, the Government valued property in a Louisiana estate at the time the taxpayers received a judgment of possession, asserting that judgment represented a "distribution" within the meaning of 26 U.S.C.A. § 2032(a)(1) (1967) (amended 1970, 1976).  See Stoutz v. United States, 324 F.Supp. 197, 200-203 (E.D.La.1970), aff'd, 439 F.2d 1197 (5th Cir. 1971).  The taxpayers would distinguish Stoutz on the ground that their rights under the judgment are subject to a usufruct in favor of the decedent's husband.  As the district court reasoned, however, the usufruct did not prevent the termination of the succession and the separation of the property from it.


2
We thus hold that when Louisiana taxpayers receive, as testamentary heirs to an estate, a judgment of possession, that judgment constitutes a "distribution" for fixing the date on which the property may be alternatively valued for federal tax purposes under 26 U.S.C.A. § 2032(a)(1) (1967) (amended 1970, 1976), even though another heir received a usufruct (analogous to a life estate in a common-law jurisdiction) in the property.


3
We affirm on the reasoning of the district court's opinion in Land v. United States, 429 F.Supp. 545 (W.D.La.1977).  Cf. Reardon v. United States, 565 F.2d 381 (5th Cir.), aff'g, 429 F.Supp. 540 (W.D.La.1977).


4
AFFIRMED.



*
 Rule 18, 5 Cir.; Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I